 



Exhibit 10.17

First Amendment to Amended and Restated Rights Agreement

     This First Amendment, dated as of May 25, 2005 (this “Amendment”), to the
Amended and Restated Rights Agreement, dated as of February 17, 1999 (the
“Rights Agreement”), is between Cirrus Logic, Inc., a Delaware corporation (the
“Company”), and EquiServe, Inc. and EquiServe Trust Company, N.A. as successors
in interest to BankBoston, N.A. (the “Rights Agent”).

W I T N E S S E T H :

     WHEREAS, the Board of Directors of the Company, at a meeting held on
May 24, 2005, determined that it is advisable and in the best interest of the
Company to amend the Rights Agreement as set forth below; and

     WHEREAS, in compliance with Section 27(a) of the Rights Agreement, the
Company and the Rights Agent desire to amend the Rights Agreement as set forth
below.

     NOW, THEREFORE, in consideration of the Rights Agreement and the premises
and mutual agreements herein set forth, the parties hereby agree as follows:



  1.   Section 1(r) of the Rights Agreement is hereby amended by restating the
definition of the term “Final Expiration Date” contained therein so that it
reads in its entirety as follows:

“Final Expiration Date” shall mean May 26, 2005.



  2.   The term “Agreement” as used in the Rights Agreement shall be deemed to
refer to the Rights Agreement as amended by this Amendment.     3.   This
Amendment shall be effective as of the date hereof.     4.   This Amendment
shall be deemed to be a contract made under the laws of the State of Delaware
and for all purposes shall be governed by and construed with in accordance with
the internal laws of Delaware applicable to contracts to be made and performed
entirely within Delaware.     5.   This Amendment may be executed in two or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
    6.   Any capitalized term used herein without definition shall have the
meaning specified in the Rights Agreement.     7.   Except as otherwise
expressly set forth herein, this Amendment shall not by implication or otherwise
alter, modify, amend or in any other manner affect any of the terms, conditions,
obligations, covenants or agreements contained in the Rights Agreement, all of
which are hereby ratified and confirmed in all respects and shall continue in
full force and effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and attested, all as of the day and year first above written.

                  CIRRUS LOGIC, INC.    
 
           

  By:   /s/ John T. Kurtzweil    

           

  Name:   John. T. Kurtzweil    

  Title:   Sr. Vice President, Chief Financial Officer    
 
                RIGHTS AGENT:    
 
                EquiServe Inc. and EquiServe Trust Company, N.A., as Rights
Agent    
 
           

  By:   /s/ Michael Connor    

           

  Name:   Michael Connor    

  Title:   Managing Director    

